Citation Nr: 0413697	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for post-traumatic 
stress disorder and assigned a 10 percent evaluation, 
effective April 7, 1999.  

The Board notes that following the December 2000 rating 
decision, the veteran appealed both the evaluation and the 
effective date assigned for the service-connected post-
traumatic stress disorder.  In a May 2002 decision, the Board 
awarded an earlier effective date of June 2, 1997, for the 
grant of service connection for post-traumatic stress 
disorder.  In July 2003, the Board remanded the claim for an 
initial evaluation in excess of 10 percent for post-traumatic 
stress disorder for additional development and adjudicative 
action.  

In January 2004, the RO granted a 30 percent evaluation for 
post-traumatic stress disorder.  While the veteran was 
granted an increased evaluation, this is not the maximum 
evaluation for a mental disorder, and thus the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

Post-traumatic stress disorder is manifested by periods of 
depression, difficulty dealing with stress, flashbacks, 
sporadic thoughts about suicide but no gestures, no speech 
impairment, and anxiety attacks.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for an increased evaluation for post-
traumatic stress disorder by means of the October 2003 letter 
and the discussions in the December 2000 and January 2004 
rating decisions, the June 2001 statement of the case, and 
the August 2003, October 2003, and January 2004 supplemental 
statements of the case.  Specifically, in the October 2003 
letter, the RO stated that that in order to establish an 
initial evaluation in excess of 10 percent, the evidence 
needed to show that his condition met the criteria for a 
greater disability evaluation.  The RO referred the veteran 
to page 7 of the August 2003 supplemental statement of the 
case as to the criteria needed for evaluations in excess of 
10 percent.  There, the RO provided the veteran with the 
criteria needed for 30 percent, 50 percent, 70 percent, and 
100 percent evaluations for post-traumatic stress disorder.  
This informed the veteran of the evidence needed for an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder.  Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
October 2003 letter, the RO stated that VA was responsible 
for obtaining relevant records from any federal agency, which 
would include medical records from military hospitals, VA 
hospitals, private hospitals (where VA authorized treatment), 
and from the Social Security Administration.  Additionally, 
the RO stated that VA would make reasonable efforts to obtain 
relevant records held by a non-federal agency, which included 
records from State or local governments, private doctors and 
hospitals, and current or former employers.  The RO stated 
that the veteran must provide enough information about these 
records so that VA could request them from the person or 
agency who had them.  It added that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal 
department or agency. 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  Additionally, the RO has had the veteran 
undergo several examinations in connection with his post-
traumatic stress disorder disability.  VA treatment records, 
dated from 2002 to 2003, have been associated with the claims 
file.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the October 2003 letter was 
issued prior to the January 2004 rating decision, which 
granted the initial evaluation of 30 percent for post-
traumatic stress disorder.  

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the October 2003 letter that was 
provided to the veteran does not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
October 2003 letter, the RO stated, "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  The RO also stated, "Tell us 
about any additional information or evidence that you want us 
to try to get for you."  Additionally, in the October 2003 
supplemental statement of the case, the RO provided him with 
the fourth element by including the provisions of 38 C.F.R. 
§ 3.159(b)(1).  While the October 2003 letter does not 
contain the "magic words," it is clear from this letter 
that the RO was asking for any records that related to the 
veteran's claim.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  The 
Board notes that the veteran submitted additional evidence 
following the issuance of the October 2003 letter, however, 
he has not submitted any additional evidence following the 
issuance of the January 2004 supplemental statement of the 
case, wherein he was provided with 60 days to submit 
additional evidence.  The Board finds that in this case, each 
of the four content requirements of a VCAA notice has been 
fully satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran claims that the service-connected post-traumatic 
stress disorder is worse than the current evaluation 
contemplates.

An August 1997 VA psychiatric evaluation report shows that 
the veteran reported he had been married to his current wife 
since 1982.  He stated he had lost many jobs in the past but 
had done better in the last few years.  The veteran reported 
he had seen a psychiatrist in the past, but had not seen once 
since the late 1970s.  He denied seeing anyone right now for 
his post-traumatic stress disorder.  The veteran stated he 
had no hobbies.  He described his sleep as being good and 
bad, stating that it varied.  He stated he handled stress by 
yelling and isolating himself.  The veteran stated he used to 
sit with a gun in his hand and had thought about shooting 
himself in the past, but never did.  He noted he had no 
thoughts of suicide in the past recent years.  He reported 
having pulled a gun on his wife in the past, which had scared 
her.  The veteran stated he was depressed and would cry 
easily without relief.  

The examiner stated that the veteran was able to name the 
President and the Governor of Texas.  He noted the veteran 
handled proverbs "rather obscurely."  He stated the veteran 
was neat in appearance, cooperative, and goal oriented.  The 
veteran was oriented to time, place, and person.  He was able 
to organize his thoughts and to express them.  Speech was 
normal, and his affect showed mild tension.  The examiner 
stated there was no evidence of psychosis, delusions, 
hallucinations, or organicity.  Intellect was described as 
average, and his memory was described as being "reasonably 
good."  Judgment was good, but the examiner stated that the 
veteran had no insight.  He entered a Global Assessment of 
Functioning (GAF) score of 70.

A September 1999 private psychiatric evaluation report shows 
that Dr. MF stated that the veteran appeared to be "very 
distressed during the interview" and exhibited hyperactive 
mannerisms.  He stated the veteran was cognitively intact, 
although somewhat distractible and tangential, but that he 
believed the veteran had a high IQ.  He also stated the 
veteran had good judgment and insight.  Dr. MF reported the 
veteran still exhibited flashbacks and serious nightmares 
related to his experience in Vietnam.  He stated the veteran 
had startle response and intense psychological distress.  He 
described the veteran as having extreme difficulty falling to 
and staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response, which he stated had caused significant 
distress and impairment of social and occupational functions 
with numerous jobs, failed marriages, and difficulty 
functioning in general.  

An October 1999 VA psychiatric evaluation report shows that 
the veteran stated he had felt bitter at the time he was 
discharged from service, but did not feel bitter at the 
present time.  He denied having seen a psychiatrist since his 
military service.  He reported that he had been employed 
since his discharge from service.  The veteran stated that 
his current job was designing grocery store displays.  He 
stated he lived with his wife for the past 20 years.  The 
veteran denied being unhappy but also denied feeling happy.  
He stated he worked between 12 to 15 hours a day and spent 
the rest of his time with his family.  The veteran denied 
having any legal problems since being discharged from 
service.  

The examiner stated the veteran was neatly groomed.  Eye 
contact was normal, and he talked with a normal rate and 
volume.  His answers to questions were logical, relevant, and 
coherent.  His mood was euthymic, and his affect was 
appropriate.  The veteran was oriented to person, place, and 
time.  He stated his memory was not as good as it used to be.  
The examiner stated the veteran could retain and recall six 
digits forward and six digits backwards, which he stated was 
normal.  The veteran was able to name the President, the Vice 
President, and the Governor of Texas.  The examiner stated 
the veteran had good judgment, but noted he gave abstract 
interpretations to proverbs.  The veteran admitted to having 
anger, but stated he seldom had impulses to hurt others and 
had no plan to hurt anyone.  He admitted to depression at 
times and to thoughts of suicide, but denied any suicidal 
gestures.  He denied hallucinations.  When describing 
himself, the veteran stated he was healthy, had a good 
personality, was loyal, and was a class clown.  The examiner 
stated that social functioning appeared adequate.  The 
veteran stated that he usually reacted to stress by becoming 
quiet and isolating himself.  The examiner entered a GAF 
score of 80.

In a December 1999 letter from the veteran's mother, she 
stated that the veteran had come back from Vietnam a changed 
person.  She noted that as time had gone by since his 
discharge from service, the veteran had attempted to cope 
with his emotional and mental problems, which were still 
present.  She noted the veteran had gotten calmer as he had 
aged.  She stated the veteran seemed so unhappy all the time 
in spite of what "everyone around him trie[d] to do."  

In a December 1999 letter from the veteran's sister, she 
stated that the veteran's behavior had been erratic when he 
came home from Vietnam.  She noted the veteran had gotten 
better over time, in the sense that he was better able to 
control his "extreme mood swings."  She described him as 
being more likeable and lovable but that the veteran 
continued to have medical problems due to the injuries from 
the war.

In a December 1999 letter from the veteran's other sister, 
she stated that the veteran had extreme outbursts of anger 
and would be depressed for days, and even months, at a time.  
She stated this was back in 1980.  She noted that the veteran 
had seemed calmer now but that he continued to have deep 
depressions, thoughts of suicide, and crying spells.  She 
concluded that the war had changed the veteran.

A February 2002 VA psychiatric evaluation report shows that 
the veteran reported he was working full time.  He stated he 
liked to spend time with his family members during his free 
time.  The examiner stated that the veteran was cleanly 
dressed and participated in the examination with "complete 
cooperation and great politeness."  He described the veteran 
as having above average intellectual function and being able 
to express himself, "very well."  The examiner noted that 
he felt the veteran's current post-traumatic stress disorder 
status "could be a little bit higher than his current 
rating."  He stated the veteran had good eye contact with 
outside reality.  He also stated the veteran did well in 
calculations and correctly explained proverbs.  He added that 
the veteran's social attitudes were "very human and revealed 
[a] warm understanding towards his fellow man."  The 
examiner stated the veteran was fully employed and looked to 
be satisfied and well adjusted in his employment.  He entered 
a diagnosis of "Mild post-traumatic stress disorder, just a 
little bit more than his current rating" and assigned a GAF 
score of 70.  

A November 2002 VA outpatient treatment report shows that the 
veteran was very irritable.  It was noted that the veteran 
had extended family living in his house and that his best 
friend had died in September.  A January 2003 VA outpatient 
treatment report shows that the veteran described increased 
stress after a friend of his died suddenly.

In a September 2003 letter from the veteran's wife, she 
stated that the veteran had a temper, where little things set 
him off.  She stated he would understate his symptoms when 
examined because he did not trust the doctors or want them 
thinking he was crazy.  She stated the veteran did not have 
many friends and that his closest friend had died and he had 
withdrawn socially since then.  She noted the veteran was 
better now than he had been in the past but that he still 
struggled on a daily basis with his post-traumatic stress 
disorder symptoms.  The veteran's wife stated she was worried 
the veteran would hurt himself.

In a September 2003 letter from the veteran's mother, she 
stated the veteran seemed depressed all the time.  She noted 
the veteran spoke to her frequently.  She stated the 
veteran's job was very stressful.  She also stated that the 
veteran had been having a difficult time since his best 
friend had died.  The veteran's mother stated the veteran was 
very unhappy in his job and felt helpless doing anything else 
because of his lack of education.  

In an undated letter from the veteran's other sister, she 
stated the veteran did not relate to people around him and 
that he floated through life in his own world, refusing to 
become part of the real world.  She stated the veteran's 
mental condition had deteriorated and that he was unable to 
handle daily stress.  She described him as having no 
ambitions, goals, and desires and as not receiving joy from 
anything.  She also described him as being isolated and 
withdrawn from others.  She noted that the veteran had 
threatened to kill family members soon after he had come back 
from Vietnam.  The veteran's sister noted that this had 
subsided over the years.  It was her assessment that the 
veteran suffered both physically and occupationally because 
of his mental distress.  

A December 2003 VA psychiatric evaluation report shows that 
the veteran reported trying to control his temper so that he 
would not get angry and not be a bother to other people.  He 
stated he would wake up in the middle of the night when he 
heard a loud noise.  The veteran reported he had lost about 
four days from work over the last two years.  He stated he 
was a truck driver and worked a 50-hour work week.  The 
veteran stated he had been with his fourth wife for 25 years 
and that they were getting along well.  He noted, however, 
that he was mindful of his symptoms and would try not to let 
them interfere with his relationship with his wife and 
others.  He also stated he spoke with his mother and sister 
on the weekends.  The veteran described having anxiety 
attacks, which caused pain in his neck and shoulders and 
headaches.  The examiner stated the veteran denied any 
thoughts about suicide recently and had no plans to attempt 
such in the future.  He added the veteran had not had any 
thoughts about homicide and did not plan to hurt anyone.  

The examiner stated the veteran had normal eye contact and 
talked spontaneously.  His answers to questions were 
described as logical, relevant, and coherent, and his speech 
had a normal rate and volume.  The examiner stated there was 
no impairment of speech and no grandiose or paranoid 
delusions or hallucinations.  He noted the veteran had 
obsessive thoughts about his military experiences and that 
the veteran stated he thought he had not done as well as he 
would have liked to have done.  The examiner stated the 
veteran's mood was euthymic and that the veteran was 
pleasant.  The veteran was oriented to person, place, time, 
and situation.  The examiner noted there were some problems 
with memory.  The examiner stated the veteran had mild post-
traumatic stress disorder and entered a GAF score of 60.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.  In August 1997, the 
examiner stated that the veteran was cooperative and goal 
oriented and was oriented to time, place, and person.  The 
veteran was able to organize his thoughts and express them.  
Speech was normal and affect showed mild tension.  Judgment 
was good.  The veteran denied having any recent thoughts of 
suicide.  He stated his sleep varied between being good and 
bad.  In September 1999, a private physician described the 
veteran as being very distressed during the interview.  He 
stated the veteran was cognitively intact and had good 
judgment and insight, but noted the veteran still exhibited 
flashbacks and nightmares related to his experience in 
Vietnam.  He also stated the veteran was irritable, had 
outbursts of anger, had difficulty concentrating, was 
hypervigilant, and had an exaggerated startle response.  The 
private physician found that the veteran's post-traumatic 
stress disorder caused significant distress and impairment of 
social and occupational functions.  

In October 1999, the veteran stated he was working full time.  
He denied being unhappy but also denied being happy.  The 
examiner stated the veteran's eye contact was normal and that 
he talked with a normal rate and volume.  He added the 
veteran's answers to questions were logical, relevant, and 
coherent.  The veteran's mood was euthymic and affect was 
appropriate.  The veteran was oriented to person, place, and 
time.  The examiner stated the veteran's judgment was good, 
but noted the veteran gave abstract interpretations to 
proverbs.  The veteran admitted to being depressed and to 
having thoughts of suicide, but denied any suicidal gestures.  
The veteran described himself as healthy, having a good 
personality, loyal, and a class clown.  The examiner found 
the veteran's social functioning to be adequate.  December 
1999 letters from the veteran's mother and sisters indicate 
that the veteran had come back from Vietnam as a changed 
person.  They all noted that the veteran had become better 
psychologically more recently, but all stated that the 
veteran was unhappy and depressed.  In February 2002, the 
examiner found the veteran's participation in the evaluation 
to be cooperative and that he demonstrated great politeness.  
He stated the veteran was able to express himself "very 
well" and had good eye contact with outside reality.  He 
added that the veteran's social attitudes were "very human 
and revealed a warm understanding towards his fellow man."  
The examiner noted the veteran was fully employed and looked 
to be satisfied in the work place.  In November 2002 and 
January 2003, the veteran complained of difficulty with 
dealing with the death of a very close friend.  

September 2003 letters from the veteran's mother and sisters 
indicate that the veteran still struggled with post-traumatic 
stress disorder and that he felt hopeless in his job as a 
truck driver.  They described the veteran as becoming 
isolated and withdrawn from others.  In December 2003, the 
veteran stated he had been married to his wife for 25 years 
and that they were getting along well.  He stated he would 
speak to his mother and sister on the weekends.  The veteran 
denied thoughts of suicide or homicide and stated he did not 
have any plans to hurt anyone.  The examiner stated the 
veteran was pleasant and had good eye contact.  He also 
stated that the veteran's speech was logical, relevant, and 
coherent with normal rate and volume.  The examiner added the 
veteran had no impairment of speech, grandiose thoughts, 
paranoid delusions, or hallucinations.  He noted the veteran 
had obsessive thoughts about his military experience.  The 
examiner described the veteran's mood as euthymic.  He found 
the veteran to be oriented to person, place, time, and 
situation, but noted there were some problems with memory.  
The Board finds that the above-described symptoms are 
indicative of no more than a 30 percent evaluation for post-
traumatic stress disorder.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411.

This determination is supported by the VA examiners' and 
private physician's findings that the veteran's post-
traumatic stress disorder symptoms are indicative of GAF 
scores of between 60 and 80.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A GAF score of 70 
(which falls within the range of 61-70) is defined as "Some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A GAF score of 80 (which 
falls within the range of 71-80) is defined as "If symptoms 
are present, they are transient and expectable reaction to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  Slight, mild and 
moderate symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that it is not.  The 
preponderance of the evidence is against a finding that the 
veteran meets the criteria to warrant a 50 percent 
evaluation.  See id.  For example, the veteran has not been 
described as having a flattened affect.  In fact, his mood 
has been described as being euthymic in several evaluation 
reports.  Examiner's have consistently stated the veteran was 
pleasant and cooperative during the interviews.  The veteran 
does not have circumstantial, circumlocutory or stereotyped 
speech.  For example, in August 1997, the examiner stated the 
veteran was able to organize his thoughts and express them.  
In October 1999, the examiner stated the veteran's answers to 
questions were logical, relevant, and coherent.  In February 
2002, the examiner stated the veteran was able to express 
himself "very well."  In December 2003, the examiner stated 
that the veteran's answers to questions were logical, 
relevant, and coherent.  He added that there was no 
impairment to the veteran's speech.

The veteran has reported having anxiety attacks, but has not 
indicated the frequency.  No medical professional has 
described the veteran as having difficulty with understanding 
complex commands.  The veteran has stated that his memory is 
both good and as not what it used to be.  In August 1997, the 
examiner stated the veteran's memory was "reasonably good."  
In October 1999, the examiner stated the veteran could retain 
and recall six digits forward and six digits backward, which 
was normal.  In December 2003, however, the examiner noted 
the veteran had some problems with memory, although the 
veteran had reported that his memory was good.  Under the 
50 percent evaluation, when it addresses impairment of both 
short-term and long-term memory, the examples provided are 
the retention of only highly learned material and forgetting 
to complete tasks.  None of the examiners who have 
interviewed the veteran has stated that either of these 
symptoms apply.  The veteran has not stated that he forgets 
to do tasks or that he cannot remember highly learned 
materials.  The veteran's allegation regarding his memory was 
that it was not what it used to be.  He has not stated 
examples as to why he believes his memory has gotten worse 
over the years.

As to the veteran's judgment and insight, in August 1997, the 
examiner stated the veteran had good judgment but no insight.  
In September 1999, the private physician stated the veteran 
had good judgment and insight.  In October 1999, the examiner 
stated the veteran had good judgment.  Thus, on the whole, 
the veteran's judgment and insight have been good.  The 
veteran has impaired abstract thinking, as almost every 
examiner has noted that the veteran's interpretations of 
proverbs have been "abstract."  The veteran has 
disturbances of motivation and mood and has difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board finds, however, that while the veteran meets some 
of the criteria for a 50 percent evaluation, the 
preponderance of the evidence is against a finding that the 
veteran's symptoms meet the criteria for the next higher 
evaluation.  The veteran does not meet the majority of the 
symptoms that fall under the 50 percent criteria.  The Board 
is aware that the symptoms listed under the 50 percent 
evaluation are examples of the types of symptoms that would 
warrant a 50 percent evaluation, and that the veteran need 
not meet these particular symptoms in order to warrant a 
50 percent evaluation.  However, the criteria described under 
the 50 percent evaluation indicate a more serious disability 
than the veteran has.  The veteran was in receipt of a 
10 percent evaluation at the time of the February 2002 VA 
psychiatric evaluation.  There, the examiner stated that he 
felt the veteran's post-traumatic stress disorder "could be 
a little higher than his current rating."  The veteran was 
subsequently granted a 30 percent evaluation.  Several 
examiners have stated the veteran has "mild" post-traumatic 
stress disorder.  For example, this determination was made in 
both the February 2002 and December 2003 psychiatric 
evaluations.  The veteran has been assigned four GAF scores.  
Three of them have been 70 and above, which indicates mild or 
slight symptoms related to post-traumatic stress disorder.  
Only one examiner determined that the veteran's GAF score was 
60.  Even then, that indicates a moderate disability, which 
the Board finds is contemplated in the 30 percent evaluation.  

The veteran has been working full time throughout the appeal 
period.  He stated he had lost four days from work in the 
past two years.  While the veteran had difficulty staying 
married in the past, he has been married to his current wife 
for over 20 years.  He speaks to his mother and sister 
regularly.  The veteran's mother, sisters, and wife have all 
stated that the veteran's behavior has improved over the 
years.  The veteran has been described as having a warm 
understanding towards his fellow man.  He generally functions 
on the whole-he gets up for work and puts in a 12 to 15-hour 
day.  Every examiner has stated that the veteran is 
cooperative.  Thus, even accepting that the veteran meets 
some of the criteria for a 50 percent evaluation, the Board 
finds that the overall symptomatology of the veteran's post-
traumatic stress disorder is against a finding that the 
veteran warrants a 50 percent evaluation.  For the above 
reasons, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.

The veteran and his family are competent to report the 
veteran's post-traumatic stress disorder symptoms.  To the 
extent that the veteran had asserted that his service-
connected disability warranted a higher evaluation, he was 
correct, and the RO has granted a 30 percent evaluation back 
to the date of his claim.  However, to the extent that the 
veteran has asserted that he warrants at least a 50 percent 
evaluation, the medical findings do not support his 
assertions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  Taking his contentions and his 
family's report of the veteran's symptoms into account and 
the medical findings, the Board finds that an evaluation in 
excess of 30 percent for post-traumatic stress disorder is 
not warranted for the reasons stated above.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  The Board accepts that the disability has not 
significantly changed and that a uniform rating is warranted.  
See Fenderson, supra.

The Board notes it does not find that consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO addressed this issue 
in its January 2004 rating decision and supplemental 
statement of the case.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the 30 percent 
evaluation for post-traumatic stress disorder is clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual.  The 
veteran has not been hospitalized for post-traumatic stress 
disorder, and reported that he had lost four days of work in 
the last two years.  As stated above, the Board finds that 
the clinical findings in the medical examinations and the 
symptoms described by the veteran's family show no more than 
a moderately disabling disability, and this is recognized in 
the 30 percent evaluation currently assigned.  Referral in 
this instance is therefore not warranted because the evidence 
does not indicate that the service-connected post-traumatic 
stress disorder has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



